     Exhibit 10.12

SWAP TRANSACTION CONFIRMATION

[WACHOVIA]       Date: December 06, 2004 To: Gold Bank ("Counter party")
Address. 11301 Nall Avenue   Leawood KS 66211 USA Fax: 913-451-8004 Attention:
Randy Wooten From: Wachovia Bank, N.A. ("Wachovia") Ref. No: 1030668 CC: Chatham
Financial Address: 576 Rosedale Road   Suite 10   Kennett Square, PA   19348 USA
Fax; 610-925-3125 Attention: Sam Weller

Dear Randy Wooten:

This confirms the terms of the Transaction described below between Counterparty
and Wachovia. The definitions and provisions contained in the 2000 ISDA
Definitions, as published by the international Swaps and Derivatives
Association. Inc., are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation evidences a complete and binding agreement between Wachovia
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. In addition, the parties agree to use all reasonable efforts promptly
to negotiate, execute and deliver an agreement (the "Master Agreement") in the
form of the ISDA Master Agreement (Multicurrency-Cross Border) (the "ISDA
Form"), with such modifications as the parties will agree in good faith. Upon
the execution by the parties of the Master Agreement, this Confirmation will
supplement, form a part of, and be subject to the Master Agreement, and all
provisions contained or incorporated by reference in the Master Agreement will
govern this Confirmation except as expressly modified below. Until the parties
execute and deliver the Master Agreement, this Confirmation shall supplement,
form a part of, and be subject to an agreement in the form of the ISDA Form as
if the parties had executed an agreement in such form, but without any Schedule
except for the election of New York law (without regard to conflicts of law
principles) as the governing law and U.S. Dollars as the Termination Currency.
Neither party is acting as the other party's financial advisor for this
Transaction nor is it relying on the other party for any evaluation of the
present or future results, consequences, risks, and benefits of this
transaction, whether financial, accounting, tax, legal, or otherwise.

1. The terms of the particular Transaction to which the Confirmation relates arc
as follows:

Transaction Type: Interest Rate Swap Currency for Payments: U.S. Dollars
Notional Amount: USD 60,000,000.00 Term:               Trade Date: November
30,2004             Effective Date: December 01, 2004

 

--------------------------------------------------------------------------------

                Termination Date: December 01, 2010 Fixed Amounts:  
            Fixed Rate Payer: Wachovia             Period Fund Dates: Quarterly
on the 1st of each March, June, September and December   commencing March 01,
2005. through and including the Termination   Date; No Adjustment.
            Payment Dates: Quarterly on the lst of each March, June, September
and December   commencing March 01, 2005, through and including the Termination
  Date             Business Day Convention: Following.             Business Day:
New York             Fixed Rate: 7.00%             Fixed Rate Day  
            Count Fraction: Actual/360     Floating Amounts:  
            Floating Rate Payer: Counterparty             Period End Dates:
Quarterly on the 1st of each March, June, September and December   commencing
March 01, 2005, through and including the Termination   Date: No Adjustment.
            Payment Dates: Quarterly on the 1st of each March, June. September
and December   commencing March 01, 2005, through and including the Termination
  Date             Business Day Convention: Following             Business Day:
New York             Floating Rate Option: USA-PRIME-H151             Rate
Cut-Off Date: 1 Business day prior to Period End Date             Spread: None
            Floating Rate Day               Count Fraction: Actual/360
            Reset Dates; Each New York Banking Day in each Calculation Period
            Method of Averaging: Weighted Average             Compounding:
Inapplicable             Rounding convention: 5 decimal places per the ISDA
Definitions.

Additional. Termination Event

(a) The following event shall constitute an "Additional Termination Event" for
this Transaction under the ISDA Master Agreement referred to herein: a Credit
Support Annex to the ISDA Master Agreement referred to herein fails to be
executed and delivered by Counterparty and Wachovia by:

January 03, 2005

(b) If that Additional Termination Event occurs and is continuing, either party
may give written notice to the other parry designating a New York Business Day
not earlier than (nor more than 20 days after) the day such notice is given as
the "Early Termination Date" for this Transaction. Upon the giving of that
notice all obligations under this Transaction will terminate and be replaced by
an obligation of one parry to make a payment to the other parry under Section
6(e) of the ISDA Master Agreement referred to herein. The amount of, and the
party obligated to make, such payment shall be determined by Wachovia in
accordance with the provisions of such Section 6(e). For that purpose this
Transaction shall be a "Terminated Transaction", the Counterparty shall be the
"Affected Party" and the "Second Method" and "Market Quotation" shall apply.
Such payment will be due on the New York Business Day following the Early
Termination Date by the party obligated to pay that amount under Section 6(e) of
the ISDA Master Agreement refereed to herein.

The following event shall constitute a "Termination Event" for this Transaction:
before the opening of business on January 03, 2005, the Counterparty fails to
execute and deliver to Wachovia an ISDA Master Agreement (including a Schedule
thereto) in form and substance acceptable to Wachovia in its sole discretion.

If this Termination Event occurs, Wachovia may give written notice (including by
facsimile transmission) to the

Page 2 of 4

--------------------------------------------------------------------------------



Counterparty designating a New York Business day not earlier than (nor more than
20 days after) the day such notice is given as the "Early Termination Date" for
this Transaction. Upon that designation, all obligations under this Transaction
will terminate and be replaced by an obligation of one party hereto to make a
payment to the other party hereto as compensation for the termination of this
Transaction ("Termination Payment"). The amount of, and the party obligated to
make the Termination Payment shall be determined by Wachovia in accordance with
the provisions of Section 6(e) of the 1992 ISDA Master Agreement ("ISDA
Master"), which provisions, together with related definitions and ancillary
provisions, are hereby incorporated by reference (mutatis mutandis) from the
Local Currency–Single Jurisdiction version of the ISDA Master Agreement For
purposes of the foregoing, (i) the "Second Method" and "Market Quotation" apply,
(ii) this Transaction will be deemed a "Terminated Transaction", and (iii) the
Counterparty will be deemed the "Affected Party", as such terms are used in the
ISDA Master Agreement.

The Termination Payment will be due on the New York Business Day following the
Early Termination Date, together with interest thereon (payable on demand and
computed on a 360–day year basis for actual days elapsed) at a rate per annum
equal to 2% plus the daily average Bank Prime Loan rate in effect for each day
the Termination Payment remains unpaid as published in N.Y. Federal Reserve
Statistical Release H.15(519) for each such day.

2. The additional provisions of this Confirmation are as follows:

Calculation Agent: Wachovia Payment Instructions: Wachovia Bank, N.A   CIB
Group, ABA 053000219   Ref: Derivative Desk (Trade No: 1030668)   Account #:
04659360006116 Wachovia Contacts: Settlement and/or Rate Resets:  
1-800-249-3865   1-704-383-8429       Documentation:   Tel: (704) 383-4599  
Fax: (704) 383-9139       Collateral:   Tel: (704) 383-9529   Please quote
transaction reference number. Payments to Counterparty Gold Bank   ABA 101102315
  Account number: 13400/4000100   For Account of:   F/F/C:

 

 

 

Page 3 of 4

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter substantially similar to this letter, which letter sets
forth the material terms of the Transaction to which this Confirmation relates
and indicates your agreement to those terms.

Very truly yours,
Wachovia Bank, N.A.

By:          /s/ Mark P. Silke
Name:     MARK P. SILKE
Title:       Associate

Ref. No. 1030668

Accepted and Confirmed as of date
first written above:

Gold Bank

By:    /s/ Rick Tremblay
Name:     Rick Tremblay
Title:       Exec. V.P. - CF

 

 

 

 

 

 

 

 

Page 4 of 4

--------------------------------------------------------------------------------